Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to remarks filed on 12-20-2020. Claims 1-20 are pending.    

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,521,497. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (16/299,050) claim limitations are broader than claims 1-18 of U.S. Patent No. 9,521,497 as shown in the table below.
    Instant   Application No. 16/299,050
                       US PAT. 9,521,497

1.  An electronic device for equalizing audio, comprising: a speaker configured to output audio; a proximity sensor; a memory configured to store at least two equalization settings; and a processor adapted to interface with the speaker and the memory, wherein the processor is configured to: receive a request to output audio via the speaker, determine whether the electronic device is stable, if the electronic device is not stable: apply, to an audio signal, a default equalization setting from the at least two equalization settings, and cause the speaker to output the audio signal with the applied default equalization setting, and if the electronic device is stable: determine, based on data from the proximity sensor, a presence of a support surface relative to a speaker grille of the speaker, identify an equalization setting from the at least two equalization settings based on the presence of the support surface, apply the equalization setting to the audio signal, and .


   
Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
8.          Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marti et al. (US 2013/0279706) in view of Seefeldt. (US 2015/0245157).
  Consider claim 1, Marti teaches a method comprising: receiving(see figs.3A,3B) a request to output audio at a first speaker(see fig.3A(320b) or fig. 3B(320d)) and a second speaker(see fig.3A(320a) or fig. 3B(320c))  of an electronic device (see figs.3A, 3B); determining(see fig. 2) that the electronic device is oriented in a portrait orientation(see fig.3A) or a landscape orientation(see fig. 3B); identifying(see fig.3A- paragraphs[0025]-[0030 ); and providing, for output at the second speaker, a second audio signal with the second volume setting(see fig.3A(320a) or fig. 3B(320c)) (see figs. 1-4B and paragraphs[0025]-[0030][0050]-[0061]);  but Marti does not explicitly teach equalization setting.
    However, Seefeleldt teaches identifying, based on the determined orientation(see fig. 5), a first equalization setting for the first speaker and a second equalization setting for the second speaker(see figs. 5-10); providing, for output at the first speaker, a first audio signal with the first equalization setting; and providing, for output at the second speaker, a second audio signal with the second equalization setting(see figs. 2-10 and paragraphs[0047]-0071]).
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Seefeldt in to the teaching of Marti to provide to improving equalization setting for fidelity sound.
    Consider claim 2, Marti teaches the method wherein: in accordance with a determination(see fig. 2) that the electronic device is oriented in the portrait orientation(see fig. 3A), the first volume setting is equal to the second volume setting(see fig. 3A(302a, 302b)); and in accordance with a determination that the electronic device is oriented in the landscape orientation(see fig. 3B), the first volume setting is different from the second volume setting(see fig.3A(320a) or fig. 3B(320a) , 
      However, Seefeldt teaches  method wherein: in accordance with a determination that the electronic device is oriented in the portrait orientation, the first equalization setting is equal to the second equalization setting; and in accordance with a determination that the electronic device is oriented in the landscape orientation, the first equalization setting is different from the second equalization setting( see figs. 2-10 and paragraphs[0047]-0071]).
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Seefeldt in to the teaching of Marti to provide to improving equalization setting for fidelity sound.   
 Consider claims 3-4, Marti as modified by Seefeldt teaches the method wherein the first speaker is a tweeter and the second speaker is a mid-range speaker (In Seefeldt, see figs. 2-10 and paragraphs[0086]-0090]); and the method wherein the first speaker and the second speaker are both mid- range speakers(In Seefeldt, see figs. 2-10 and paragraphs[0086]-0090]). 
    Consider claims 5-7, Marti as modified by Seefeldt teaches the method wherein the first and second speakers are arranged as left-right stereo speakers when the electronic device is oriented in the landscape orientation(see figs. 2-5 and paragraphs[0050]-[0061]); and the method further comprising determining an orientation of a second electronic device with a third speaker and a fourth speaker; and wherein identifying the first and second equalization settings is further based on the orientation of the second electronic device(In Seefeldt, see figs. 2-10 and 
    Consider claim 8, Marti teaches a electronic device(see fig. 5) comprising at least one processor(see fig. 5(510)) and a computer-readable storage medium storing instructions(see fig. 5(520)) that, when executed by the at least one processor, cause the at least one processor to perform operations(see fig. 5 and paragraphs[0066]-[0069]) comprising: receiving a request to output audio at a first speaker and a second speaker of the electronic device (see fig.3A(320a, 320b)); determining(see fig. 1(130)) that the electronic device is oriented in a portrait orientation(see fig. 3A) or a landscape orientation(see fig. 3B); identifying(see fig.3A-3B), based on the determined orientation(see fig. 1(130)), a first volume setting for the first speaker(see fig.3A(320b) or fig. 3B(320d)) and a second volume setting for the second speaker (see fig.3A(320a) or fig. 3B(320c)); providing, for output at the first speaker, a first audio signal with the first volume setting(see fig.3A(320b) or fig. 3B(320d) and paragraphs[0025]-[0030]); and providing, for output at the second speaker, a second audio signal with the second volume setting(see fig.3A(320a) or fig. 3B(320c)) (see figs. 1-4B and paragraphs[0025]-[0030][0050]-[0061]);  but Marti does not explicitly teach equalization setting.
    However, Seefeleldt teaches identifying(see fig.5), based on the determined orientation, a first equalization setting for the first speaker and a second equalization setting for the second speaker(see figs. 5-10); providing, for output at the first speaker, 
(see figs. 2-10 and paragraphs[0047]-0071]).
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Seefeldt in to the teaching of Marti to provide to improving equalization setting for fidelity sound.
    Consider claims 9-11, Marti as modified by Seefeldt teaches  the electronic device  wherein: in accordance with a determination that the electronic device is oriented in the portrait orientation, the first equalization setting is equal to the second equalization setting; and in accordance with a determination that the electronic device is oriented in the landscape orientation, the first equalization setting is different from the second equalization setting(see figs. 2-5 and paragraphs[0050]-[0061] and discussion above claim 8); 
    Consider claim 9, Marti teaches the electronic device wherein: in accordance with a determination that the electronic device is oriented in the portrait orientation, the first volume setting is equal to the second volume setting(see figs. 3A, 3B); and in accordance with a determination that the electronic device is oriented in the landscape orientation, the first volume setting is different from the second volume setting(see fig.3A(320a) or fig. 3B(320c) , fig. 4A and paragraphs[0025]-[0030] ) but Marti does not explicitly teach equalization setting.
      However, Seefeldt teaches the electronic device wherein: in accordance with a determination that the electronic device is oriented in the portrait orientation, the first equalization setting is equal to the second equalization setting; and in accordance with 
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Seefeldt in to the teaching of Marti to provide to improving equalization setting for fidelity sound.  
    Consider claims 10-11, Marti as modified by Seefeldt teaches the electronic device wherein the first speaker is a tweeter and the second speaker is a mid-range speaker(In Seefeldt, see figs. 2-10 and paragraphs[0077]-0090]); and the electronic device wherein the first speaker and the second speaker are both mid-range speakers(In Seefeldt, see figs. 2-10 and paragraphs[0077]-0090]). 
     Consider claims 12-13, Marti as modified by Seefeldt teaches the electronic device wherein the first and second speakers are arranged as left-right stereo speakers when the electronic device is oriented in the landscape orientation (see figs. 2-5 and paragraphs[0050]-[0061]); and the electronic device wherein the first and second equalization settings alter audio output as a function of frequency(In Seefeldt, see figs. 2-10 and paragraphs[0077]-0090]).
    Consider claim 14, Marti teaches a non-transitory computer-readable storage medium storing instructions(see fig. 5) that, when executed by at least one processor, cause the at least one processor to perform operations(see fig. 5 and paragraphs[0066]-[0069])  comprising: receiving a request to output audio at a first speaker and a second speaker of an electronic device (see fig.3A, 3B); determining(see fig. 2) that the electronic device is oriented in a portrait 
    However, Seefeleldt teaches identifying, based on the determined orientation(see fig. 5), a first equalization setting for the first speaker and a second equalization setting for the second speaker(see figs. 5-10); providing, for output at the first speaker, a first audio signal with the first equalization setting; and providing, for output at the second speaker, a second audio signal with the second equalization setting(se figs. 2-10 and paragraphs[0047]-0071]).
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Seefeldt in to the teaching of Marti to provide to improving equalization setting for fidelity sound.
    Consider claims 15, Marti teaches the non-transitory computer-readable storage medium wherein: in accordance with a determination that the electronic device is oriented in the portrait orientation, the first volume setting is equal to the second volume setting(see figs. 3A, 3B); and in accordance with a determination that the 
      However, Seefeldt teaches the non-transitory computer-readable storage medium wherein: in accordance with a determination that the electronic device is oriented in the portrait orientation, the first equalization setting is equal to the second equalization setting; and in accordance with a determination that the electronic device is oriented in the landscape orientation, the first equalization setting is different from the second equalization setting( see figs. 2-10 and paragraphs[0047]-0071]).
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Seefeldt in to the teaching of Marti to provide to improving equalization setting for fidelity sound.   
    Consider claims 16-17, Marti as modified by Seefeldt teaches the non-transitory computer-readable storage medium wherein the instructions cause the at least one processor to operate the first speaker as a tweeter and the second speaker as a mid-range speaker(In Seefeldt, see figs. 2-10 and paragraphs[0077]-0090]); and the non-transitory computer-readable storage medium wherein the instructions cause the at least one processor to operate the first speaker and the second speaker as mid-range speakers (In Seefeldt, see figs. 2-10 and paragraphs[0077]-0090]).
Consider claims 18-20, Marti as modified by Seefeldt teaches the non-transitory computer-readable storage medium  wherein the instructions cause the at least one processor to operate the first and second speakers as left- right stereo speakers when the electronic device is oriented in the landscape orientation (see figs. 2-5 and .  


Response to Arguments
9.    Applicant's arguments filed 11-20-2021 have been fully considered but they are not persuasive.
Applicant argued that Marti et al. (US 2013/0279706), in view of Seefeldt (US 2015/0245157) fail to teaches that “determining that the electronic device is oriented in a portrait orientation or a landscape orientation; identifying, based on the determined orientation, a first equalization setting for the first speaker and a second equalization setting for the second speaker” as recited in claims 1, 8 and 14(see the remarks page 6 last paragraph to page 8, 3rd paragraph).
The examiner disagrees that argument respectfully. Marti discloses determining(see fig. 2) that the electronic device is oriented in a portrait orientation(see fig.3A) or a landscape orientation(see fig. 3B); identifying(see fig.3A-3B), based on the determined orientation(see fig. 1(130)), a first volume setting for the first speaker(see fig.3A(320b) or fig. 3B(320d))  and a second volume setting for the second speaker(see fig.3A(320b) or fig. 3B(320d)); providing, for output at the first speaker, a first audio 
On the other hand, Seefeleldt discloses identifying, based on the determined orientation(see fig. 5), a first equalization setting for the first speaker and a second equalization setting for the second speaker(see figs. 5-10); providing, for output at the first speaker, a first audio signal with the first equalization setting; and providing, for output at the second speaker, a second audio signal with the second equalization setting(see figs. 2-10 and paragraphs[0047]-0071]).  The combination meets the limitation as recited in claims 1, 8 and 14.
Applicant further argued that Marti et al. (US 2013/0279706), in view of Seefeldt (US 2015/0245157) fail to teaches that “in accordance with a determination that the electronic device is oriented in the portrait orientation, the first equalization setting is equal to the second equalization setting; and in accordance with a determination that the electronic device is oriented in the landscape orientation, the first equalization setting is different from the second equalization setting” as recited in claims 2, 9 and 15( see the remarks page 8, 4th paragraph to last paragraph). 
The examiner disagrees that argument respectfully. Marti discloses a determination(see fig. 2) that the electronic device is oriented in the portrait orientation(see fig. 3A), the first volume setting is equal to the second volume setting(see fig. 3A(302a, 302b)); and in accordance with a determination that the electronic device is oriented in the landscape orientation(see fig. 3B), the first volume setting is different from the second volume setting(see fig.3A(320a) or fig. 3B(320a) , fig. 4A and paragraphs[0025]-[0030] )  On the other hand,
      However, Seefeldt discloses a determination that the electronic device is oriented in the portrait orientation, the first equalization setting is equal to the second equalization setting; and in accordance with a determination that the electronic device is oriented in the landscape orientation, the .
   
                                                                 Conclusion
10.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Johnson et al. (US 2013/0129122) is cited to show other related the SYSTEMS AND METHODS FOR EQUALIZING AUDIO FOR PLAYBACK ON AN ELECTRONIC DEVICE.


12.             Any response to this action should be mailed to:


Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Hguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 01-28-2021